UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7791


KENNETH SWEETING,

                Plaintiff – Appellant,

          v.

M. STANFORD, Head Nurse; DR. REPKO,          Optometrist   (eye
doctor); DR. THOMPSON, Head Doctor,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:11-cv-00334-NKM-RSB)


Submitted:   March 14, 2013                 Decided:   April 3, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Sweeting, Appellant Pro Se. Carlene Booth Johnson, PERRY
LAW FIRM, PC, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

          Kenneth   Sweeting      appeals    the   district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have   reviewed   the    record     and     find   no   reversible      error.

Accordingly, we deny Sweeting’s motions to appoint counsel and

to compel return of legal materials and affirm for the reasons

stated by the district court.             Sweeting v. M. Stanford, No.

7:11-cv-00334-NKM-RSB (W.D. Va. Sept. 25, 2012).                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials      before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2